          Case 2:20-cv-07794 Document 2 Filed 09/02/20 Page 1 of 1 Page ID #:3




                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

THE REGENCY OF THE UNIVERSITY OF                    CASE NUMBER:
CALIFORNIA, ON BEHALF OF THE
DEPARTMENT OF INTERCOLLEGIATE
ATHLETICS ON ITS LOS ANGELES CAMPUS                   2:20−cv−07794

                                    Plaintiff(s),

          v.
UNDER ARMOUR, INC.
                                                          NOTICE OF CASE TERMINATION

                                  Defendant(s).



      In response to the opening of this case, the Clerk issued a Notice to Filer of Deficiencies
in Attorney Case Opening. The Notice indicated that unless counsel corrected the identified
discrepancy within two business days, the docket for this case number would be closed and no
further filings would be permitted under this case number. Counsel has not corrected the
discrepancy. Accordingly, this case is now closed. No further filings may be made under this
case number, except, if applicable, to request a refund of fees using a Form G−124,
Application for Refund of Fees. Should you wish to pursue this action, a new case must be
filed and a new case number issued.




                                                    Clerk, U.S. District Court

  September 2, 2020                                 By: /s/ Geneva Hunt
       Date                                            Deputy Clerk



(07/13)                           NOTICE OF CASE TERMINATION
